DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: eye scanner 113.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-6, 8-13, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braun et al. (US 9,223,136 B1) hereinafter referenced as Braun.

Regarding claim 1, Braun discloses 
Eyewear (fig. 1), comprising:
a frame (104, 106, 108);
an optical member (110, 112) supported by the frame;
a temple (114) coupled to the frame;
a sensor (122) coupled to the frame or the temple and configured to sense electrical signals indicative of facial muscle movement (19:10-21; The sensor may be an electromyogram.); and
a processor (118) configured to process the electrical signals and determine a facial expression (5:25-30, 19:10-21; The processor analyzes data from sensory devices.  The wink-detection system detects winks.)

Regarding claim 2, Braun discloses everything claimed as applied above (see claim 1), in addition, Braun discloses, wherein the processor (118) performs an action or function in response to the determined facial expression (A “Wink to Capture” system is described in 11:36-52).

wherein the action or function is selected from the group of:  obtaining an image (11:36-52), and adjusting the optical member. 

Regarding claim 4, Braun discloses everything claimed as applied above (see claim 1), in addition, Braun discloses, wherein the facial expression is selected from the group of:  a raised eyebrow, and an eye squint (19:22-28). 

Regarding claim 5, Braun discloses everything claimed as applied above (see claim 1), in addition, Braun discloses, wherein the sensor (122) is located in the temple (fig. 1A; 5:52-63). 

Regarding claim 6, Braun discloses everything claimed as applied above (see claim 5), in addition, Braun discloses, wherein the sensor (122) is configured to make contact with a user when the eyewear is worn by the user (This is inherent as this is the only way an electromyogram could be used to detect blinking as disclosed in 19:10-21.). 

Regarding claim 8, it discloses a method for implementing the apparatus of claim 1. Thus, claim 8 is an inherent variation of claim 1 and is interpreted and rejected for the same reasons as stated above (see claim 1).

method for implementing the apparatus of claim 2. Thus, claim 9 is an inherent variation of claim 2 and is interpreted and rejected for the same reasons as stated above (see claim 2).

Regarding claim 10, it discloses a method for implementing the apparatus of claim 3. Thus, claim 10 is an inherent variation of claim 3 and is interpreted and rejected for the same reasons as stated above (see claim 3).

Regarding claim 11, it discloses a method for implementing the apparatus of claim 4. Thus, claim 11 is an inherent variation of claim 4 and is interpreted and rejected for the same reasons as stated above (see claim 4).

Regarding claim 12, it discloses a method for implementing the apparatus of claim 5. Thus, claim 12 is an inherent variation of claim 5 and is interpreted and rejected for the same reasons as stated above (see claim 5).

Regarding claim 13, it discloses a method for implementing the apparatus of claim 6. Thus, claim 13 is an inherent variation of claim 6 and is interpreted and rejected for the same reasons as stated above (see claim 6).

	Regarding claim 15, it recites similar limitations to claim 1 and is therefore rejected for the same reasons as stated above (see claim 1).



Regarding claim 17, it recites similar limitations to claim 3 and is therefore rejected for the same reasons as stated above (see claim 3).

Regarding claim 18, it recites similar limitations to claim 4 and is therefore rejected for the same reasons as stated above (see claim 4).

Regarding claim 19, it recites similar limitations to claim 5 and is therefore rejected for the same reasons as stated above (see claim 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun in view of Gordon et al. (US 2017/0339338 A1) hereinafter referenced as Gordon.


In a similar field of endeavor, Gordon discloses wherein the processor (204; fig. 2) is configured to map the determined facial expressions to different eyewear actions or functions ([0039], [0041], [0045]; Sensors are configured to sense electrical signals indicative of facial muscle movement.  One emotional state determined from facial expressions may cause recording to begin, while a neutral emotional state determined from facial expressions may cause recording to stop.).
Braun teaches eyewear having a sensor which detects facial expressions which are then used as inputs to control image capture.  Gordon teaches eyewear having sensors which detect facial expressions which are then used as inputs to control image capture wherein different facial expressions cause different actions to be performed.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Braun by applying the technique of providing a stopping capture function based on a neutral facial expression to achieve the predictable result of capturing a video efficiently.

	
	
Regarding claim 14, it discloses a method for implementing the apparatus of claim 7. Thus, claim 14 is an inherent variation of claim 7 and is interpreted and rejected for the same reasons as stated above (see claim 7).

Regarding claim 20, it recites similar limitations to claim 7 and is therefore rejected for the same reasons as stated above (see claim 7).


	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reily et al. (US 2020/0288247 A1) discloses sensor 135 on the temple of the frame of the eyewear (fig. 3).  The sensor being an EMG sensor.  The sensor can sense an eyebrow raise among other facial gestures ([0040]).

Noda (US 2017/0212587 A1) discloses eyewear having electrodes 40a, 40b, and 40c (figs. 1-2) on the frame of the eyewear which measure a myoelectric potential in accordance with a user’s eye movements ([0029]).

Jang et al. (US 2015/0324645 A1) discloses eyewear (fig. 2) having a camera wherein the controller 180 senses electric current due to changes in the user’s facial muscles through an EMG sensor.  The camera is operated according to a result of the EMG sensor ([0181]).

Raffle et al. (US 9,171,198 B1) discloses eyewear having an EMG which is used to detect winks and captures an image based on the wink (fig. 4; 8:48-61).



Fedorovskaya et al. (US 2004/0101178 A1) discloses eyewear (fig. 1b) having GSR sensors for detecting a degree of excitement of a user\.  Images are captured in response to the GSR (fig. 5).

Fedorovskaya et al. (US 2004/0101212 A1) discloses eyewear (fig. 1b) having GSR sensors for detecting a degree of excitement of a user\.  Images are captured in response to the GSR (fig. 5).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/           Primary Examiner, Art Unit 2696                                                                                                                                                                                             	11/20/2021